Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 10-12, 14-19, 52 and 56-63 are currently pending in the application. 

Continued Examination Under 37 CFR 1.114
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Response to Amendment
3.      The amendment filed on August 02 2022 has been entered and considered by the examiner.  By the amendment, claims 1 and 52  are amended. News claims 58-63 are added.  Following Applicants amendments made, 103 rejection of the claims are still Maintained.  The prior art rejection is modified. 
Also examiner found the new matter in view of the amendments made. See office action. 

Response to prior art Arguments
4.      Applicant arguments regarding the newly added limitations are addressed in the rejection below. New art is added. See office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.        Claim 1-8, 10-12, 14-19, 52 and 56-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 52 recites the limitations “morphing the combined model in response to removal of the fitting pressure…”. Applicant arguments dated on 08/02/2022 says the following limitation is supported by [0082-0083]. The specification does not provide sufficient details or written description on morphing in response to removal of the fitting pressure. See [0082-0083]  the desired design is achieved they are assigned with natural mechanical properties in a stress free state. Hence without knowing how the removal of fitting pressure is used to obtain the desired design, a person of ordinary skill in the art would not be able to make and use the invention. 

For the examination purpose, examiner interprets the limitation in view of Par. 0082 as suggested by the applicants as the morphing the combined model without developing stresses and assigning the mechanical properties to obtain the desired design. 

Claims 2-8, 10-12, 14-19 and 56-63  are also rejected under 35 USC 112 (a) by virtue of their dependency on claim 1 and 52.



Claim Rejections - 35 USC § 103
6.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



7.         Claims 1-8, 10-12, 14-19, 52 and 56-63 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al., (PUB NO: US 2013/0282141A1) hereinafter Herr, in view Childress et al. ("Generic, geometric finite element analysis of the transtibial residual limb and prosthetic socket." Journal of rehabilitation research and development (1997).)

Regarding claim 1  
Herr teaches a method for computer design and manufacture of a biomechanical interface of a wearable device interfacing an external surface of a biological body segment of a subject, (See ¶ 009-010- the mechanical interface for connecting a biological body segment to a wearable device includes a continuous socket defining a contoured inside surface and, optionally, a contoured outside surface. See para 60- for further computer-aided design and manufacture) comprising with a computer:

forming a quantitative model of the biological body segment from subject-specific data, the subject-specific data including geometry of the biological body segment; (See ¶43  -acquiring a comprehensive data set of the relevant human body segment's underlying anatomy and biomechanics for which the mechanical interface will connect. In a second step, these biological data are processed and a mathematical model generated, to fully characterize the human limb with a model or digital representation.)

Examiner note: Examiner consider the quantitative model as a mathematical model consisting of comprehensive data set of the relevant human body segment. 

conducting a biophysical analysis using the quantitative model of the biological body segment(See ¶43 . In a third step, a quantitative mapping from the biological model to an interface model is generated that describes the digital representation of interface shape and dynamic properties. See also para 83 and fig 11- a quantitative relationship between mechanical interface stiffness, or durometer, and body stiffness represented as the percentage of soft tissue depth. Here the horizontal axis is the soft tissue depth, D, both linear and non-linear curves are presented showing the possible variation in the relationship between interface durometer and corresponding soft tissue depth. Generally, as soft tissue depth decreases, and body stiffness increases, the adjacent interface becomes increasingly soft see para 119-120-FIG. 17 shows the mapping from soft tissue depth to interface material tensile strength. In FIGS. 16A-16D, the socket's most rigid, high tensile strength material (shown in red in the third row) is modeled using an FEA analysis to evaluate structural integrity for vertical loads comparable to that which would be experienced during standing and walking FIG. 18 shows the Von Mises Stress distribution and corresponding color code used in FIG. 17.)

Examiner note: Biophysical analysis is the finite element analysis for the biological model of the body segment and at least one feature of the biomechanical interface. The biophysical analysis established the relationship between the soft tissue depth to interface material tensile strength. 

the biophysical analysis including simulation of a response to a donning condition (See [0047]-the resulting mechanical interface constitutes the totality of the interface worn by the wearer. See also [00124]- a liner, or a thin polyurethane or silicone skin-tight sock, is bonded directly to the multi-material (FIG. 2) socket, or can be attached and removed easily in a donning and doffing process using standard attachment means such as a mechanical pin lock.)

applying an interface fitting pressure to the quantitative model of the biological body segment, (see [0086-0108]- the framework employs the digital anatomical data of that part of the body for which an interface design is sought, to attain that interface shape and impedance that produces a uniform interface pressure applied to the biological limb, and a minimized spatial pressure differential in the presence of atrophy by the biological limb.)

deriving an interface design from the quantitative model of the biological body segment. (See ¶35 -quantitative scientific methodology that includes measurements, such as biological segment shape, viscoelastic tissue properties, vascularization anatomy, nerve sensitivities and skin strain characteristics during joint movements, to generate an interface and see also ¶62- quantitative data are then employed to design the mechanical interfaces for the body.)

forming a combined model from the quantitative model of the biological body segment and the interface design, the combined model including a finite element analysis (FEA) based representation of interactions between the biological body segment model and the interface design; (See ¶76-80 -The characterized representation of the body segment formed by processing the compiled data set is then quantitatively mapped to form a digital representation of shape and impedance of a mechanical interface. Mapping Skin Strain Model to the Tensile Viscoelastic Properties of the Mechanical Interface: See also ¶83-110 and fig 11- A plurality of curves (such as are shown in FIG. 11) may be required to fully capture the quantitative mapping between body impedance levels, interface impedance properties and anatomical location. The mechanical interface design is the percent of soft tissue compression, namely the percent change in the soft tissue depth caused by the interface during a non-loaded state. Mapping the Biological--Limb Shape and Impedance Model to Mechanical Interface Shape and Impedance Properties: A Optimization Procedure. linear mappings (FIGS. 11 and 12) were assumed, relating the output of the shape-and-impedance biomechanical model to a numerical description of the interface's shape and impedance properties. Previously, linear mappings (FIGS. 11 and 12) were assumed, relating the output of the shape-and-impedance biomechanical model to a numerical description of the interface's shape and impedance properties. See para 30- FIGS. 16A-16D represents finite element analyses of the socket represented in FIGS. 15A-15D)


Examiner note: Combined model which is formed by quantitative mapping between body impedance levels and interface impedance properties. See fig 11-quantitative model data (i.e., tissue impedance) and interface design data (i.e., percent of soft tissue depth). 

assigning mechanical properties of the interface design to the combined model, (see [0081-0086]the present invention we employ a quantitative mapping between the viscoelastic properties of the body when the body is compressed orthogonal to the skin surface, and the corresponding properties of the mechanical interface. For areas on the body for which an interface is to be designed, the underlying anatomical components and their viscoelastic properties are quantitatively related to the stiffness and damping of the adjacent mechanical interface. For one embodiment of the present invention, interfacing material is adjacent to each anatomical location with inverse stiffness and damping characteristics to that of the body.)

morphing combined model, the morphing including adjusting shape of the combined model based on interaction between the biological body segment and the interface design; (see [0012]- the characterized representation of the body segment is quantitatively mapped to form a digital representation of a mechanical interface shape and a mechanical interface impedance. see [0109]- The mechanical interface is then fabricated corresponding to the digital representation of the mechanical interface shape and mechanical interface impedance to thereby form a mechanical interface connecting the body segment to the wearable device. In one embodiment, the mechanical interface is fabricated to essentially replicate the redistribution of markings that correspond to surface strain of the body segment caused by movement of the body segment, with tensile impedance optimized so as to minimize shear stress between the interface and the skin surface. In another embodiment, the mechanical interface is fabricated to correlate the distribution of viscoelastic properties of the body segment, whereby the range of pressure across the surface of the body segment is minimized)

exporting a final interfacing design for manufacture by computer controlled fabricator, the final interface design based on the morphed combined model. (See para 43-the interface model is used to fabricate either a test interface or the final interface to be used by the wearer of the prosthetic, orthotic, or exoskeletal mechanism. See also para 110-the most advanced prototyping and CAM technology on the market can be employed to seamlessly integrate spatially-varying viscoelastic properties into the mechanical interface design. It is understood by those of ordinary skill in the art that the final mechanical interface can be manufactured using both traditional and state-of-the-art methods. See also para 114-115) 


However, Herr does not teach 
the biophysical analysis including simulation of a response to a donning condition, the simulation including morphing the combined model in response to assignment of mechanical properties without developing stress. 

In the related field of invention, Childress teaches the biophysical analysis including simulation of a response to a donning condition, (see page 183 column 2-explictly simulate the socket donning (i.e., via contact analysis) may influence the initial stress state of the residual limb tissues.)

morphing the combined model in response to assignment of mechanical properties without developing stress. (see page 177-178-These individualized FE models (i.e., application of the scaling algorithm and assignment of subject-specific material properties) were then analyzed for the respective experimental load states to estimate normal and shear interface stresses. As tension cannot exist to any great extent between the residual limb and the prosthetic socket, existence of tension in FE models was counterintuitive. Therefore, any tensile normal stresses that developed at the residual limb surface in the FE models were removed through an iterative process and opposite compressive stresses were applied to redistribute the load so that tensile normal stresses at the interface were negligible)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of the mechanical interface for connecting a biological body segment to a wearable device as disclosed by Herr to include the biophysical analysis including simulation of a response to a donning condition, the simulation including morphing the combined model in response to assignment of mechanical properties without developing stress as taught by Childress in the system of Herr in order to investigate the stress distribution between the residual limb and prosthetic
socket of persons with transtibial amputation (TTA) and to develop a tool to provide a quantitative
estimate of prosthetic interface pressures to improve our understanding of residual limb/prosthetic socket biomechanics and prosthetic fit. [Abstract, Childress]


Regarding claim 2
Herr further teaches wherein the biophysical analysis includes at least one member selected from the group of numerical methods consisting of finite element analysis, finite difference methods, finite volume methods, isogeometric analysis, boundary element methods, and mesh free methods. (See ¶30, 32 FIGS. 16A-16D represents finite element analyses of the socket represented in FIGS. 15A-15D, showing anterior, lateral, medial and posterior perspectives, respectively. FIG. 18 is a von Mises Stress distribution for finite element analyses shown in FIGS. 16A-16D. See also ¶120- In FIGS. 16A-16D, the socket's most rigid, high tensile strength material (shown in red in the third row) is modeled using an FEA analysis to evaluate structural integrity for vertical loads comparable to that which would be experienced during standing and walking FIG. 18 shows the Von Mises Stress distribution and corresponding color code used in FIG. 17.)

Examiner note: Examiner consider von Mises Stress distribution as the biophysical analysis for the finite element analysis (FEA) of the socket to evaluate the structural integrity for vertical loads.


Regarding claim 3
Herr further teaches optimizing the at least one feature for physiological benefit of the biological body segment in the biomechanical interface by the biophysical analysis. (See ¶97-98- to optimize the stiffness of the socket interface ki at each interfacing node at pressure Puni that yields a constant socket pressure in a variable-impedance socket, we minimize the pressure differential or the change in interface pressure along the surface of the residual limb in the Z direction in the presence of an atrophy or hypertrophy disturbance. The socket interface stiffness ki describes the stiffness of the interface adjacent to node i. [corresponds to the biophysical analysis]

Examiner note: Examiner consider the one features for physiological benefit of the biological body segment in the biomechanical interface as the stiffness and for optimizing the stiffness the step of the uniform pressure differential is minimized or the change in interface pressure.



Regarding claim 4
Herr further teaches fabricating the biomechanical interface. (¶109 step 4 -the mechanical interface is fabricated to essentially replicate the redistribution of markings that correspond to surface strain of the body segment caused by movement of the body segment, with tensile impedance optimized so as to minimize shear stress between the interface and the skin surface.)


Regarding claim 5
Herr further teaches wherein the forming the quantitative model includes at least one non-invasive imaging method selected from the group consisting of magnetic resonance, x-ray, and ultrasound, optical methods, tomography, thermography and elastography to form a non-invasive image. (See ¶44-the data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools. See also ¶52 -MRI is a non-invasive imaging technique that relies on the magnetic properties of the nucleus in Hydrogen atoms.)



Regarding claim 6
Herr further teaches imaging tissue of the biological body segment. (See ¶44- The data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools. See also ¶62-MR Elastography (MRE) is based on Magnetic Resonance Imaging (MRI). MRE is a technique to assess the mechanical properties of anatomical tissues. In MRE, shear waves (sound waves) are propagated into the soft tissues and the resulting tissue deformation is imaged using a phase-contrast MRI sequence. [Corresponds to the step of imaging tissue]The images acquired are post processed by employing inversion algorithms to represent a relative display of tissue stiffness. While MRE has been applied to a great extent at soft tissues and organs internal to the human body (liver, spleen, breast, kidney, brain, cardiac, etc.)[Corresponds to the imaging tissue surrounding the biological body segment])


Regarding claim 7
Herr further teaches wherein forming the quantitative model further includes employing the non-invasive imaging method to form an external tissue geometry and an internal tissue geometry of the biological body segment. (See ¶54 -MRI can be used to generate 2D and 3D reconstructions of the different tissues found in the biological limb of interest. Furthermore, the surface geometry image generated by MRI may be used to supplement, or replace, surface images captured using other scanners. See also ¶53)

Examiner note: Examiner consider MRI as a non-invasive imaging method to generate the 2D and 3D reconstructions of the different tissues in the biological limb. Examiner consider generating the 2D and 3D reconstructions of the different tissues in the biological limb as the forming an external tissue geometry and an internal tissue geometry of the biological body segment.

Regarding claim 8
Herr further teaches wherein forming the quantitative model includes employing the non-invasive imaging method to form an external tissue geometry (See ¶53-54-the use of MRI data is employed as a means of acquiring a comprehensive digital representation or model of the biological limb, including but not limited to external biological limb shape, soft tissue depth, tissue locations and densities, and the viscoelastic tissue properties at each anatomical location across the biological limb. As such, MRI can be used to generate 2D and 3D reconstructions of the different tissues found in the biological limb of interest.)and 

However, Herr does not teach further includes statistical shape modeling to form an inferred internal geometry of the biological body segment. 

In the related field of invention, Childress further teaches statistical shape modeling to form an inferred internal geometry of the biological body segment. (see page 175 col 1- the internal and external geometry of the residual limb was approximated by standard geometric shapes.  see page 178 col 1- To investigate the validity of the generic, geometric of limb geometry used in the FE models, two additional FE models based on alternative were for a single subject. The first used digitization of the undeformed wrap cast to the surface geometry, while the bony geometry remained approximated by generic, geometric shapes. Residual limb geometry for the second model was based on transverse CT scans of the residual limb and hard, unrectified socket. This digitization therefore included both the internal and external geometry of the residual limb, as well as detail regarding the relative position of the bone within the soft tissue bulk. )



Regarding claim 10
Herr further teaches wherein forming the quantitative model further includes performing a biomechanical material property analysis of the biological body segment. (see ¶62- MRE has been applied to a great extent at soft tissues and organs internal to the human body (liver, spleen, breast, kidney, brain, cardiac, etc), MRE can be employed to characterize the quantitative soft tissue as a mechanical property at each location on the residual limb. See also ¶64 -Electromechanical tools can also be used to estimate stiffness and damping of body tissue through physical contact with the biological body segment. [Corresponds to the biomechanical material property due to the present of stiffness and damping of the body tissue])


Regarding claim 11
Herr further teaches wherein the biomechanical material property analysis includes a contact method. (See ¶64-Electromechanical tools can also be used to estimate stiffness and damping of body tissue through physical contact with the biological body segment.[corresponds to contact method])


Regarding claim 12
Herr further teaches wherein the contact method includes at least one method selected from the group consisting of indentation analysis, pressurization, analysis and vibration analysis. (See 
¶67 -The model collectively represents tissue impedance and at least one member of the group consisting of external biological body segment shape, soft tissue depth, tissue distribution, tissue density, viscoelasticity, skin tensile strain, and neural muscle activation and sensitivity to externally applied pressure influenced by underlying anatomy of the body segment. See also ¶97)
 
             
    PNG
    media_image1.png
    174
    695
    media_image1.png
    Greyscale


Regarding claim 14
Herr further teaches wherein the biomechanical material property analysis includes a non-contact method. (See ¶44 -A method of the invention for fabricating a mechanical interface connecting a biological body segment to a wearable device includes compiling a data set of features corresponding to the biological body segment. The data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools.)

Examiner note: Examiner consider MRI, ultrasound is a non-contact method.

Regarding claim 15
Herr further teaches wherein the non-contact method includes at least one method selected from the group consisting of ultrasound and magnetic resonance imaging. (See ¶44 -A method of the invention for fabricating a mechanical interface connecting a biological body segment to a wearable device includes compiling a data set of features corresponding to the biological body segment. The data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools.)

Regarding claim 16
Herr further teaches wherein the non-contact method includes magnetic resonance elastography. (See ¶44 -A method of the invention for fabricating a mechanical interface connecting a biological body segment to a wearable device includes compiling a data set of features corresponding to the biological body segment. The data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools.)


Regarding claim 17
Herr further teaches wherein the non-contact method includes ultrasound elastography. (See ¶44 -A method of the invention for fabricating a mechanical interface connecting a biological body segment to a wearable device includes compiling a data set of features corresponding to the biological body segment. The data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools.)

Regarding claim 18
Herr further teaches wherein the biomechanical material property analysis includes analysis of at least one biomechanical property selected from the group consisting of impedance, damping, stiffness, the shear and bulk modulus (or any other stiffness or compliance tensor component), and other elastic, hyper elastic, viscoelastic, and poroclastic properties or constitutive parameters of the tissues. (See ¶74-knowledge of material properties relating to the prosthesis, for example density, elastic modulus, shear modulus, thermal expansion coefficient, yield strength, tensile strength, and Poisson's ratio, can be assigned to the prosthesis and/or its component parts.)

Regarding claim 19
Herr further teaches wherein the at least one biomechanical property is mapped against the external tissue geometry. (see ¶80 -The corresponding liner material adjacent to these large skin strain directions would be fabricated with a proportionally-small stiffness and damping, or tensile impedance, so as to minimize the amount of shear forces against the skin when the knee is flexed. In this invention, we teach use of quantitative mapping from the skin-strain model to the corresponding tensile viscoelastic properties of the adjacent liner.)

Examiner note: Examiner consider the tensile impendence is the biomechanical property which is mapped against the skin [corresponds to the external tissue geometry].



Regarding claim 52
Herr teaches a system for designing and manufacturing biomechanical interface of a device interfacing an external surface of a biological body segment of a subject, (See para 009-010- the mechanical interface for connecting a biological body segment to a wearable device includes a continuous socket defining a contoured inside surface and, optionally, a contoured outside surface.)  the system comprising: 
a modeler that generates a quantitative model of the biological body segment from subject-specific data, the subject-specific data including geometry of the biological body segment; (See ¶43  -acquiring a comprehensive data set of the relevant human body segment's underlying anatomy and biomechanics for which the mechanical interface will connect. In a second step, these biological data are processed and a mathematical model generated, to fully characterize the human limb with a model or digital representation.)

Examiner note: Examiner consider the quantitative model as a mathematical model consisting of comprehensive data set of the relevant human body segment. 

an analyzer that conducts a biophysical analysis using the quantitative model of the biological body segment(See ¶43 . In a third step, a quantitative mapping from the biological model to an interface model is generated that describes the digital representation of interface shape and dynamic properties. See also para 83 and fig 11- a quantitative relationship between mechanical interface stiffness, or durometer, and body stiffness represented as the percentage of soft tissue depth. Here the horizontal axis is the soft tissue depth, D, both linear and non-linear curves are presented showing the possible variation in the relationship between interface durometer and corresponding soft tissue depth. Generally, as soft tissue depth decreases, and body stiffness increases, the adjacent interface becomes increasingly soft see para 119-120-FIG. 17 shows the mapping from soft tissue depth to interface material tensile strength. In FIGS. 16A-16D, the socket's most rigid, high tensile strength material (shown in red in the third row) is modeled using an FEA analysis to evaluate structural integrity for vertical loads comparable to that which would be experienced during standing and walking FIG. 18 shows the Von Mises Stress distribution and corresponding color code used in FIG. 17.)

Examiner note: Biophysical analysis is the finite element analysis for the biological model of the body segment and at least one feature of the biomechanical interface. The biophysical analysis established the relationship between the soft tissue depth to interface material tensile strength. 

the biophysical analysis including simulation of a response to a donning condition (See [0047]-the resulting mechanical interface constitutes the totality of the interface worn by the wearer. See also [00124]- a liner, or a thin polyurethane or silicone skin-tight sock, is bonded directly to the multi-material (FIG. 2) socket, or can be attached and removed easily in a donning and doffing process using standard attachment means such as a mechanical pin lock.)

applying an interface fitting pressure to the quantitative model of the biological body segment, (see [0086-0108]- the framework employs the digital anatomical data of that part of the body for which an interface design is sought, to attain that interface shape and impedance that produces a uniform interface pressure applied to the biological limb, and a minimized spatial pressure differential in the presence of atrophy by the biological limb.)

deriving an interface design from the quantitative model of the biological body segment. (See ¶35 -quantitative scientific methodology that includes measurements, such as biological segment shape, viscoelastic tissue properties, vascularization anatomy, nerve sensitivities and skin strain characteristics during joint movements, to generate an interface and see also ¶62- quantitative data are then employed to design the mechanical interfaces for the body.)

forming a combined model from the quantitative model of the biological body segment and the interface design, the combined model including a finite element analysis (FEA) based representation of interactions between the biological body segment model and the interface design; (See ¶76-80 -The characterized representation of the body segment formed by processing the compiled data set is then quantitatively mapped to form a digital representation of shape and impedance of a mechanical interface. Mapping Skin Strain Model to the Tensile Viscoelastic Properties of the Mechanical Interface: See also ¶83-110 and fig 11- A plurality of curves (such as are shown in FIG. 11) may be required to fully capture the quantitative mapping between body impedance levels, interface impedance properties and anatomical location. The mechanical interface design is the percent of soft tissue compression, namely the percent change in the soft tissue depth caused by the interface during a non-loaded state. Mapping the Biological--Limb Shape and Impedance Model to Mechanical Interface Shape and Impedance Properties: A Optimization Procedure. linear mappings (FIGS. 11 and 12) were assumed, relating the output of the shape-and-impedance biomechanical model to a numerical description of the interface's shape and impedance properties. Previously, linear mappings (FIGS. 11 and 12) were assumed, relating the output of the shape-and-impedance biomechanical model to a numerical description of the interface's shape and impedance properties. See para 30- FIGS. 16A-16D represents finite element analyses of the socket represented in FIGS. 15A-15D)


Examiner note: Combined model which is formed by quantitative mapping between body impedance levels and interface impedance properties. See fig 11-quantitative model data (i.e., tissue impedance) and interface design data (i.e., percent of soft tissue depth). 

assigning mechanical properties of the interface design to the combined model, (see [0081-0086]the present invention we employ a quantitative mapping between the viscoelastic properties of the body when the body is compressed orthogonal to the skin surface, and the corresponding properties of the mechanical interface. For areas on the body for which an interface is to be designed, the underlying anatomical components and their viscoelastic properties are quantitatively related to the stiffness and damping of the adjacent mechanical interface. For one embodiment of the present invention, interfacing material is adjacent to each anatomical location with inverse stiffness and damping characteristics to that of the body.)

morphing combined model, the morphing including adjusting shape of the combined model based on interaction between the biological body segment and the interface design; (see [0012]- the characterized representation of the body segment is quantitatively mapped to form a digital representation of a mechanical interface shape and a mechanical interface impedance. see [0109]- The mechanical interface is then fabricated corresponding to the digital representation of the mechanical interface shape and mechanical interface impedance to thereby form a mechanical interface connecting the body segment to the wearable device. In one embodiment, the mechanical interface is fabricated to essentially replicate the redistribution of markings that correspond to surface strain of the body segment caused by movement of the body segment, with tensile impedance optimized so as to minimize shear stress between the interface and the skin surface. In another embodiment, the mechanical interface is fabricated to correlate the distribution of viscoelastic properties of the body segment, whereby the range of pressure across the surface of the body segment is minimized)

an exporter that exports a final interfacing design for manufacture by computer controlled fabricator, the final interface design based on the morphed combined model. (See para 43-the interface model is used to fabricate either a test interface or the final interface to be used by the wearer of the prosthetic, orthotic, or exoskeletal mechanism. See also para 110-the most advanced prototyping and CAM technology on the market can be employed to seamlessly integrate spatially-varying viscoelastic properties into the mechanical interface design. It is understood by those of ordinary skill in the art that the final mechanical interface can be manufactured using both traditional and state-of-the-art methods. See also para 114-115) 


However, Herr does not teach 
the biophysical analysis including simulation of a response to a donning condition, the simulation including morphing the combined model in response to assignment of mechanical properties without developing stress. 

In the related field of invention, Childress teaches the biophysical analysis including simulation of a response to a donning condition, (see page 183 column 2-explictly simulate the socket donning (i.e., via contact analysis) may influence the initial stress state of the residual limb tissues.)

morphing the combined model in response to assignment of mechanical properties without developing stress. (see page 177-178-These individualized FE models (i.e., application of the scaling algorithm and assignment of subject-specific material properties) were then analyzed for the respective experimental load states to estimate normal and shear interface stresses. As tension cannot exist to any great extent between the residual limb and the prosthetic socket, existence of tension in FE models was counterintuitive. Therefore, any tensile normal stresses that developed at the residual limb surface in the FE models were removed through an iterative process and opposite compressive stresses were applied to redistribute the load so that tensile normal stresses at the interface were negligible)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of the mechanical interface for connecting a biological body segment to a wearable device as disclosed by Herr to include the biophysical analysis including simulation of a response to a donning condition, the simulation including morphing the combined model in response to assignment of mechanical properties without developing stress as taught by Childress in the system of Herr in order to investigate the stress distribution between the residual limb and prosthetic
socket of persons with transtibial amputation (TTA) and to develop a tool to provide a quantitative
estimate of prosthetic interface pressures to improve our understanding of residual limb/prosthetic socket biomechanics and prosthetic fit. [Abstract, Childress]



Regarding claim 56
Herr further teaches wherein the biomechanical interface includes a liner and a socket, and wherein the final interface design is for the socket or the liner and socket. (See ¶37 and fig 2.   Mechanical interface 10 includes Liner 22 is within socket 12. See ¶43 - the interface model is used to fabricate either a test interface or the final interface to be used by the wearer of the prosthetic, orthotic, or exoskeletal mechanism. See also ¶004 the prosthetist then removes plaster in soft tissue regions where he/she wants the final socket interface to compress the residual limb tissue, and adds plaster around sensitive regions to create a void in the final socket wall.) 



Regarding claim 58 and 61
Herr further teaches wherein conducting the biophysical analysis further comprises simulation of a response to a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface;(see para 117-120- In FIGS. 13A-13D and FIGS. 14A-14D, MRI images and corresponding soft tissue depth models are shown for the right leg of a transtibial amputee. Orientation from left to right for all images are anterior, lateral, medial and posterior, respectively. Acquired MRI data are used to design the varying viscoelastic features within the socket wall. The second row shows the soft tissue depth model of the residual limb. FIG. 17 shows the mapping from soft tissue depth to interface material tensile strength. Assuming 3* body weight vertical loading, the wall thickness of the red material shown in the third row was varied to achieve an acceptable level of material stress. Additionally, the two struts, or bars, that connect the patella tendon region of the socket, having a relatively high impedance, to the distal socket base, having the same relatively high impedance, are included to achieve structural integrity; without these struts, the socket would be under risk of collapsing upon vertical loading when the amputee stood or walked with the socket interface.)

Examiner note: Neither the specification nor the claim describe what is the length direction of the body segment such as dimensions. Fig 17 illustrates the soft tissue depth and the socket tensile strength based on the vertical loading in different orientations when the amputee(residual limb) stood or walked with the socket interface. Function loading condition is the when the amputee stood or walked with the socket interface.  Para 120 teaches loading conditions of the soft tissue inside a socket using the finite element analysis under loading occurring during functional use (e.g. standing/walking).



Regarding claim 59 and 62
Herr further teaches adjusting at least one feature of the biomechanical interface interfacing the biological body segment based on the response of the combined model to the functional loading condition to thereby obtain a final interface design for the biomechanical interface of the device, the at least one feature associated with a physiological benefit of the biological body segment;( See ¶79- a liner that applies minimal shear stress on the skin when the biological segment changes posture, minimizing discomfort at the skin-interface junction. Specifically, mechanical strain energy stored within the liner is minimized when the biological limb is moved to a pose with large skin strains by continuously adjusting the tensile viscoelastic properties of the material spatially across the liner surface.  See ¶109-110-The mechanical interface is then fabricated corresponding to the digital representation of the mechanical interface shape and mechanical interface impedance to thereby form a mechanical interface connecting the body segment to the wearable device. [Corresponds to the biomechanical device] In one embodiment, the mechanical interface is fabricated to essentially replicate the redistribution of markings that correspond to surface strain of the body segment caused by movement of the body segment, with tensile impedance optimized so as to minimize shear stress between the interface and the skin surface. The final mechanical interface can be manufactured using both traditional and state-of-the-art methods including, but not limited to, casting, 3D printing, mechanical linkages of desperate materials and shape deposition manufacturing.[corresponds to the final interface design] see also ¶111-112 -It will be understood by those of skill in the art that liner impedance properties can be varied spatially in a number of ways, including but not limited to, varying liner thickness, density, material composition and type, and/or material structure (e.g. through the use of small material hinges across the liner surface). 

Examiner note: The examiner consider the interface shape and impendence of the residual limb in the biomechanical model as the combined model and response is the residual limb atrophy and hypertrophy. Examiner consider at least one of the feature of the biomechanical interface as liner thickness, density, material composition and type, and/or material structure of the mechanical interface impedance properties. And adjusting corresponds to the applying fabrication to the tensile impedance properties so as to minimize the shear stress between the interface and skin surface and consequently, it will determine the final mechanical interface design.

Regarding claim 60 and 63
Herr further teaches wherein the combined model comprises shared nodes, each of the shared nodes representing a portion of both the biological body segment model and the interface design. (see [0068]- a subset of data of at least a portion of the nodes includes external biological body segment shape and orthogonal impedance of the body segment. See [0074]- FIGS. 9A and 9B provide an example, where a node is the center point within each respective triangle.)



8.         Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al., (PUB NO: US 2013/0282141A1) hereinafter Herr, in view Childress et al. ("Generic, geometric finite element analysis of the transtibial residual limb and prosthetic socket." Journal of rehabilitation research and development (1997).) and further in view Sanders et al., (PUB NO: 2014/0149082), hereinafter Sanders.

Regarding claim 57
Herr teaches wherein the biomechanical interface includes a liner and a socket,  (see [0037]-mechanical interface 10 further includes relatively rigid open shell 18 mated to socket 12. Shell 18 defines interior surface 20 that supports socket 12. Liner 22 is within socket 12)
The combination of Herr and Childress does not explicitly teach wherein the donning condition includes liner donning induced pre-loads and socket donning induced pre-loads.

In the related field of invention, Sanders teaches wherein the donning condition includes liner donning induced pre-loads and socket donning induced pre-loads. (See ¶93-96 arrive at the disclosed MRE threshold, clinical assessments of socket fit by an experienced practitioner were compared to computer-socket manufacturing errors measured with a shape-sensing instrument. This procedure was performed to achieve a homeostatic condition before test fitting. [Corresponds to the tissue loading condition before test fitting] If no breakdown or injury were noted then the session continued and the subject, wearing the same liner and sock ply used wearing the regular prosthesis, donned the first test socket.[corresponds to the liner dooming induced pre-loads and socket dooming induced pre-loads])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of the mechanical interface for connecting a biological body segment to a wearable device as disclosed by Herr to include wherein the donning condition includes liner donning induced pre-loads and socket donning induced pre-loads as taught by Sanders in the system of Herr and Childress in order to help set manufacturing standards in the prosthetics industry. To accomplish this objective, clinical assessments of socket fit by an experienced practitioner were compared to computer-socket manufacturing errors measured with a shape-sensing instrument. Different computed metrics were developed to identify different kinds of error (volume, shaping), and then evaluated to determine how well the computed metrics matched clinical judgment. [¶ 009]



Conclusion

9.           Claims 1-8, 10-12, 14-19, 52 and 56-63 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160058519 Herr
Discussing the method to the design and fabrication of a mechanical interface that connects a human body segment to wearable technology such as shoes, bras, apparel, seats, limb prostheses, limb orthoses or body exoskeletal devices. Conventional design and fabrication strategies for a mechanical interface employ an incomplete data representation of the relevant human body segment, a non-quantitative methodology to determine the corresponding interface design, and inadequate fabrication techniques to construct the final product.
Suryapureddy et al. (2016)(“ Predicting pressure distribution between transfemoral prosthetic socket and residual limb using finite element analysis.”)
i.  Discussing a static implicit nonlinear finite element model (FEM) that was created and analyzed to determine the pressure distribution between the residual limb and the prosthetic socket of a transfemoral amputee.
 
10.                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                         
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147